Name: Commission Regulation (EEC) No 3754/87 of 15 December 1987 amending Regulation (EEC) No 2984/87 as regards the buying in of common wheat of breadmaking quality
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 353/ 1516 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3754/87 of 15 December 1987 amending Regulation (EEC) No 2984/87 as regards the buying in of common wheat of breadmaking quality HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2984/87 is replaced by the following : 'Article 1 The intervention agencies shall buy in common wheat, durum wheat, barley, rye, maize and sorghum offered to them . However, the reduction referred to in Article 4a ( 1 ) of Commission Regulation (EEC) No 1 570/77 (') shall apply to any common wheat offered. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (3) thereof, Whereas Regulation (EEC) No 2727/75 lays down , in Article 7, the conditions in which buying-in must cease ; whereas the general rules on intervention are laid down in Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) ; whereas the detailed rules of application of that Regulation are laid down in Commission Regulation (EEC) No 2232/87 of 23 July 1987 laying down detailed rules applying to intervention purchasing of cereals (4) ; Whereas Commission Regulation (EEC) No 2984/87 (*) opened intervention throughout the Community, last amended by Regulation (EEC) No 3507/87 (6), for all cereals whereas, in the light of the provisions referred to above, the buying-in of common wheat of breadmaking quality should cease throughout the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , (  ) OJ No L 174, 14. 7 . 1977, p. 18 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable from 16 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975. p . 1 . (2) OJ No L 182, 3 . 7 . 1987, p . 40 . 0 OJ No L 139, 24. 5 . 1986 , p . 36 . 0 OJ No L 206, 28 . 7 . 1987, p . 16 . 0 OJ No L 283, 6 . 10 . 1987 , p . 10 . M OJ No L 334, 24 . 11 . 1987 , p . 6 .